Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to an AMENDMENT filed on October 21, 2020 for patent application 16/176728.
Status of Claims
2.	Claims 1-20 were examined in the previous office action dated July 24, 2020. As a response to the July 24, 2020 office action, Applicant has Amended claims 1-3, 12, and 17-19.
Claims 1-20 are now presented for examination in this Office Action.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wise et al. (U.S. Publication Number: 2017/0314368).
As to independent claim 1, Wise discloses a system, comprising: a processing device configured to: 

calculate a variable tripping speed for the tripping operation to vary a speed of the tripping operation (e.g., trip speed calculation) (see Paragraph [0017] and Figure 3A and 3B); and 
generate an output to control operation of a portion of a continuous tripping system to implement the tripping operation at the variable tripping speed (e.g., swab/surge computer program) (see Paragraph [0017]-[0018]), wherein the tripping operation comprises movement of a first tubular segment and a second tubular segment towards a drill floor while being made up without halting or movement of the first tubular segment and the second tubular segment away from the drill floor while being broken out without halting (e.g., more slices to run; run measured depth) (see Paragraph [0030]-[0031], Figure 7).
As to independent claim 12, Wise discloses a device, comprising: 
an input configured to receive a signal indicative of a threshold pressure value of a well (e.g., for each of a plurality of slices, wherein a slice is defined to be a depth in the well; establishing a pore pressure for the slice, which is defined to be the pressure of the formation fluids at the location of the slice in the well; establishing a fracture gradient for the slice, which is defined to be the pressure above which the formation at the location of the slice in the well will fracture) (see Paragraph [0077]-[0079]); and 
a processor configured to: calculate a variable tripping speed at which to continuously trip drill pipe into the well (e.g., trip speed calculation) (see Paragraph [0017] and Figure 3A and 3B), wherein the variable tripping speed is calculated so as to maintain a pressure in the well above the threshold pressure value of the well (e.g., iteratively adjusting the trip speed and recalculating the pressure at the slice until the recalculated pressure falls within the range) (see Paragraph [0083]); and generate an output to automatically control a speed at which a continuous tripping system continuously trips drill 
As to independent claim 18, Wise discloses a tangible, non-transitory computer-readable medium having computer executable code stored thereon, the computer executable code comprising instructions to cause a processor to: 
determine a tripping operation to be undertaken (e.g., tripping operation) (see Paragraph [0012]); 
calculate a variable tripping speed for the tripping operation to vary a speed of the tripping operation (e.g., trip speed calculation) (see Paragraph [0017] and Figure 3A and 3B); and 
generate an output to control operation of a portion of a continuous tripping system to implement the tripping operation at the variable tripping speed (e.g., swab/surge computer program) (see Paragraph [0017]-[0018]), wherein the tripping operation comprises movement of a first tubular segment and a second tubular segment towards a drill floor while being made up without halting or movement of the first tubular segment and the second tubular segment away from the drill floor while being broken out without halting (e.g., more slices to run; run measured depth) (see Paragraph [0030]-[0031], Figure 7).
As to dependent claim 2, Wise teaches the system of claim 1, wherein the processing device is configured to calculate the variable tripping speed based on a pressure value of a well as a pipe of a tubular string comprising at least one of the first segment and the second segment is moving relative to the well during the tripping operation (e.g., iteratively adjusting the trip speed and recalculating the pressure at the slice until the recalculated pressure falls within the range) (see Paragraph [0083]). 
As to dependent claim 3, Wise teaches the system of claim 1, wherein the processing device is configured to calculate the variable tripping speed based on a depth of a well into which a portion of a pipe of a tubular string comprising at least one of the first segment and the second segment is moving during the tripping operation (e.g., for each of a plurality of slices, wherein a slice is defined to be a depth in the well) (see Paragraph [0077]). 
As to dependent claim 4, Wise teaches the system of claim 1, wherein the processing device is configured to calculate the variable tripping speed as an upper threshold speed of the tripping operation (e.g., establishing a fracture gradient for the slice, which is defined to be the pressure above which the formation at the location of the slice in the well will fracture) (see Paragraph [0079]). 
As to dependent claim 5, Wise teaches the system of claim 1, wherein the processing device is configured to determine the tripping operation as comprising running pipe into a well (e.g., tripping in) (see Paragraph [0015]-[0016]). 
As to dependent claim 6, Wise teaches the system of claim 1, wherein the processing device is configured to determine the tripping operation as comprising pulling pipe out of a well (e.g., tripping out) (see Paragraph [0015]-[0016]). 
As to dependent claim 7, Wise teaches the system of claim 1, wherein the processing device is configured to generate a tripping schedule to limit the speed of the tripping operation to predetermined levels at predetermined times (e.g., for each of a plurality of slices, wherein a slice is defined to be a depth in the well; establishing a pore pressure for the slice, which is defined to be the pressure of the formation fluids at the location of the slice in the well; establishing a fracture gradient for the slice, which is defined to be the pressure above which the formation at the location of the slice in the well will fracture) (see Paragraph [0077]-[0079]). 
As to dependent claim 8, Wise teaches the system of claim 7, wherein the processing device is configured generate the output based upon the tripping schedule (see Figure 3A and 3B). 
As to dependent claim 9, Wise teaches the system of claim 1, wherein the processing device is configured to generate a tripping schedule to limiting the speed of the tripping operation to predetermined levels at predetermined well depths (e.g., for each of a plurality of slices, wherein a slice is defined to be a depth in the well) (see Paragraph [0077]). 
As to dependent claim 10, Wise teaches the system of claim 9, wherein the processing device is configured generate the output based upon the tripping schedule (see Figure 3A and 3B). 
As to dependent claim 11, Wise teaches the system of claim 1, wherein the processing device is configured to calculate the variable tripping speed dynamically during the tripping operation (e.g., iteratively adjusting the trip speed and recalculating the pressure at the slice until the recalculated pressure falls within the range) (see Paragraph [0083]). 
As to dependent claim 13, Wise teaches the device of claim 12, wherein the processor is configured to calculate the variable tripping speed based on a depth of the well into which a portion of the drill pipe is moving (e.g., for each of a plurality of slices, wherein a slice is defined to be a depth in the well) (see Paragraph [0077]). 
As to dependent claim 14, Wise teaches the device of claim 12, wherein the processor is configured to calculate the variable tripping speed based on the threshold pressure value of the well (e.g., establishing a fracture gradient for the slice, which is defined to be the pressure above which the formation at the location of the slice in the well will fracture) (see Paragraph [0079]). 
As to dependent claim 15, Wise teaches the device of claim 12, wherein the processor is configured to generate a tripping schedule to limit the speed at which the continuous tripping system continuously trips drill pipe into the well to predetermined levels at predetermined times (e.g., for each of a plurality of slices, wherein a slice is defined to be a depth in the well; establishing a pore pressure for the slice, which is defined to be the pressure of the formation fluids at the location of the slice in the 
As to dependent claim 16, Wise teaches the device of claim 15, wherein the processor is configured generate the output to automatically control operation of the continuous tripping system based upon the tripping schedule (e.g., tripped without exceeding a fracture gradient or falling below a pore pressure at a slice depth) (see Paragraph [0075]). 
As to dependent claim 17, Wise teaches the device of claim 12, wherein the processor is configured to: calculate a second variable tripping speed at which to continuously trip drill pipe out of the well, wherein the second variable tripping speed is calculated so as to maintain the pressure in the well above the threshold pressure value of the well; and generate an second output to automatically control a second speed at which the continuous tripping system continuously trips drill pipe out of the well by breaking-out tubular segments without halting the movement of the tubular segments at a second position so as not to exceed the second variable tripping speed (e.g., iteratively adjusting the trip speed and recalculating the pressure at the slice until the recalculated pressure falls within the range) (see Paragraph [0083]). 
As to dependent claim 19, Wise teaches the tangible, non-transitory computer-readable medium of claim 18, wherein the computer executable code comprises instructions to cause the processor to calculate the variable tripping speed based on a pressure value of a well as a pipe of a tubular string comprising at least one of the first segment and the second segment is moving relative to the well during the tripping operation and a depth of the well into which a portion of the pipe is moving during the tripping operation (e.g., for each of a plurality of slices, wherein a slice is defined to be a depth in the well) (see Paragraph [0077]). 
As to dependent claim 20, Wise teaches the tangible, non-transitory computer-readable medium of claim 18, wherein the computer executable code comprises instructions to cause the processor to generate a tripping schedule to limiting the speed of the tripping operation to predetermined levels at predetermined times and predetermined well depths (e.g., for each of a plurality of slices, wherein a slice is defined to be a depth in the well; establishing a pore pressure for the .


Response to Arguments
5.	Applicant’s amendments and arguments filed on October 21, 2020 have been fully considered.  The arguments are not persuasive and amendments do not overcome the original art rejection.  The following are the Examiner’s observations in regard thereto.  
Applicant Argues:Applicant has reviewed Wise and is unable to find that any disclosure related to the calculation of variable tripping speeds applied to continuous tripping, as recited in the independent claims.

Examiner Responds:
Examiner is not persuaded. In addition to claimed limitations disclosed by prior art examples presented in the office action above, see in particular prior art Wise paragraph [0030]-[0031] for “more slices to run,” Figure 7 for “run measured depth,” and Paragraph [0083] for “iteratively adjusting the trip speed and recalculating the pressure at the slice until the recalculated pressure falls within the range.” Under such consideration, the prior art teaches the claimed continuous tripping.


CONCLUSION
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/ Primary Patent Examiner, Art Unit 2117